June 27, 1939. The opinion of the Court was delivered by
This is an appeal from an order of Honorable G. Dewey Oxner, Judge of the Thirteenth Judicial Circuit, by which order he granted judgment in favor of the respondent, R. A. Hudson, against the appellant, Pickens County.
After due consideration of the exceptions to the decree of the Circuit Judge we find his conclusions satisfactory to this Court. The decree is hereby affirmed.
Let the complaint, the answer, and the decree of his Honor, Circuit Judge Oxner, be reported.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.